Citation Nr: 1450851	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

S.L.R., the Veteran's daughter and fiduciary


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1940 to April 1947 and from July 1947 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In an April 2013 rating decision, the Veteran was found to be incompetent for purposes of VA benefits and his daughter, S.L.R., was appointed as his fiduciary.

In September 2014, S.L.R. testified on behalf of the Veteran before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the record is associated with the Virtual VA claims file.  

In this regard, the Board notes that the Veteran's appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, credible and probative evidence indicates that, as a result of his service-connected chronic bronchitis with COPD, the Veteran requires regular assistance in accomplishing the activities of daily living, including monitoring and administering medication to treat his service-connected disability.



CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114(l), (s), 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3) & (4), 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for SMC based on aid and attendance, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's only service-connected disability is chronic bronchitis with chronic obstructive pulmonary disease (COPD), which has been rated 60 percent disabling since November 12, 1998.  See June 1999 rating decision.  The Veteran has also been awarded a total disability rating due to unemployability (TDIU) caused by his service-connected chronic bronchitis with COPD, since July 9, 2003.  See September 2003 rating decision.  

The Veteran contends that he requires the assistance of another person in performing all of his activities of daily living (ADLs), including administering and monitoring his medication, as a result of his service-connected chronic bronchitis with COPD.  See May 2014 VA Representative Statement; September 2014 hearing transcript.  

Special monthly compensation (SMC) at the aid and attendance rate under subsection (l) is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114(i); 38 C.F.R. § 3.350(b), 3.352 (a).  SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The following criteria will be considered in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350(b)(3), (4), 3.352(a).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a).  

The evidence of record shows the Veteran lives in a nursing home since March 2010 and has been confined to a wheelchair for approximately four years as a result of a myriad of disabilities, including disabilities involving his back and knees, dementia, cardiac disabilities, and his service-connected respiratory disability.  See June 2003 statement from Dr. L.R.; June 2010 Examination for Housebound Status; September 2014 hearing transcript.  While the evidence shows the Veteran has a number of disabilities that contribute to his overall ability to function independently, the evidentiary record contains competent, credible, and probative evidence which establishes that it is at least as likely as not that, due to his service-connected chronic bronchitis with COPD, the Veteran requires the care and assistance of another person on a regular basis.  

The evidence of record reflects that the Veteran's service-connected respiratory disability is manifested by chronic shortness of breath, wheezing, and constant productive coughing.  See August 2003 VA examination report.  The evidence also shows that, even before the Veteran was confined to a wheelchair, he has been unable to walk more than a couple hundred feet before becoming totally out of breath and needing to stop and rest.  See Id; see also September 2014 Travel Board hearing transcript, pp. 3, 12.  In this regard, the Veteran's daughter testified that she saw the Veteran about two weeks before the hearing, that he requires the help of two aids to help him get out of bed and into his wheelchair, and that when he attempts to push himself around in his wheelchair with his feet, he becomes more fatigued and needs to rest.  See hearing transcript, pp. 4-5.  She also testified that his COPD, at least partially, affects his ability to get up and dress himself, fix his own food, use the bathroom by himself, or shower by himself, as his COPD symptoms likely result in weakness and dizziness due to not getting enough oxygen.  See transcript, p.8.  

The preponderance of the evidence also shows the Veteran's service-connected respiratory disability requires ongoing medication therapy, including the use of inhalers, and that the Veteran needs hands-on assistance to administer and monitor his lung medications, including nebulizer treatments.  See statements from Dr. L.R. dated June 2003 and July 2014.  In this regard, the Veteran's daughter also testified that the Veteran cannot manage his COPD without having his medications administered to him and that someone needs to watch while he swallows his medication.  She also testified that he is requiring more frequent nebulizer treatments, which he cannot administer by himself.  See hearing transcript, pp. 9-10.  

In light of the foregoing and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record establishes that, due to his service-connected chronic bronchitis with COPD, the Veteran requires the care and assistance of another person on a regular basis; hence, the criteria for SMC based on aid and attendance of another person are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).  As SMC based on aid and attendance is the greater benefit, the Veteran's entitlement to SMC based on housebound status need not be addressed.



ORDER

SMC based on the need for the regular aid and attendance of another person is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


